Citation Nr: 1446328	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1982; from September 2002 to February 2005; and from January 2006 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD); entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI); and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for service connection for a cardiovascular disorder is desired.   


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant for service connection for cardiovascular disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for service connection for cardiovascular disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal for service connection for a cardiovascular disorder is dismissed.  


REMAND

It appears the Veteran was last afforded a VA examination to assess the severity of his service-connected PTSD in November 2009 and was last afforded a VA examination to assess the severity of his TBI in September 2010.  During the August 2014 Board hearing, he asserted that these disabilities have worsened since the previous VA examinations.  Thus, new VA examinations to assess the current severity of these disabilities are necessary prior to final adjudication of these claims.  Additionally, as the claim for a TDIU is inextricably intertwined with these claims, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Further, on remand, a medical opinion should be obtained as to whether the Veteran's combination of service connected disabilities renders him unemployable.  

Prior to arranging for the VA examinations, the AOJ should obtain the Veteran's records of VA treatment dated from June 2013.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, dated since June 2013.    

2.  Thereafter, arrange for a VA mental health examination to assess the current severity of the Veteran's service-connected PTSD.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.

3.  Arrange for an appropriate VA examination to assess the current severity of the Veteran's service-connected traumatic brain injury.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  

In performing the evaluation, the examiner should note that in addition to experiencing a head injury due to an IED blast in January 2007, the Veteran apparently has an earlier history of hitting his head on a car while on duty at Fort Bragg in October 2002 (See October 1, 2007 Medical Record Report, page 1, contained in the Veteran's service treatment records).  In addition, the examiner should consider a February 2010 VA MRI of the brain, which produced a diagnostic impression of mild frontal lobe atrophy, along with any other information in the claims file deemed pertinent.

4.  Schedule the Veteran for an appropriate VA examination for an opinion on whether it is as likely as not (50 percent or higher probability) that his service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment, taking into consideration his employment history, education, and training, but not taking into account his age and other nonservice-connected disabilities.  

The examiner is asked to take a detailed history on the Veteran's employment history, education, and training.  The examiner should comment on the functional impairment caused solely by the service-connected disabilities.   The examiner is asked to provide an opinion on the types of work (if any) the Veteran could undertake, as well as provide examples.  

The Veteran is service connected for PTSD, traumatic brain injury, sleep apnea, cervical spine disability, low back disability and right knee disability.  

The examiner should provide an explanation for the opinion provided.      

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination and medical opinion reports to ensure that it they are responsive to and in compliance with the remand directives and if not, implement corrective procedures.  

6.  Readjudicate the claims.  If they are not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


